Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 11/13/2020.Claims 1-30 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11, 15-24, 26 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (2020/0067590).

 As of claim 1 and 15, Wang discloses a method and an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and 
at least one processor coupled to the memory (see [FIG. 4] UE 400 comprising a memory 430 and a processor 410 coupled to the memory 430) and configured to: 
determine, at the UE, an occurrence of an event based on one or more of criteria determined by the UE or a configuration from a base station ([Fig.10] & para [0128] at step1004, the UE determining a decrease in a quality of the BPL (=occurrence of an event) when the beam drops below a quality threshold (=criteria) for power signal measure, or other indication of signal quality (e.g., an RSRP or the like).
the event triggering an uplink beam report for the UE ([Fig.10] at step 1006 generate a trigger of a beam management procedure (=beam report) which corresponds to event triggering an uplink report); and 
send the uplink beam report to the base station in response to determining the occurrence of the event ([Fig.4][0075] and [Fig.11] discloses beam state reporting which corresponds to send uplink beam report in response to determine the occurrence of the event).

As of claims 18 and 30, Wang discloses a method and an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory (see Fig.5, processor 510 coupled to a memory 530) configured to: configure a user equipment (UE) for an event that triggers an uplink beam report from the UE (Fig.10, and step 1004, UE determine decrease of beam quality (=an event) when the beam drops below a quality threshold  for power signal measure, or other indication of signal quality (e.g., an RSRP or the like and step 1006 shows and discloses based on beam quality UE generate a trigger of beam management (=uplink beam report) procedure which corresponds to BS configure to the UE for an event that trigger beam report); and 
receive the uplink beam report from the UE based on an occurrence of the event ([Fig.4] [0075] and [Fig.11] discloses beam state reporting which corresponds to base station receive the uplink beam report from UE based on an occurrence of the event). 

As of claims 2 and 16, rejection of claims 1 and 15 cited above incorporated herein, in addition Wang discloses the at least one processor is configured to determine the occurrence of the event based on the criteria determined by the UE (para [0128] [Fig.10] in step 1004, the process flow 1000 includes the UE determining a decrease in a quality of the BPL (=the occurrence of the event) when the beam drops below a quality threshold (=criteria determined by the UE).

As of claims 3 and 17, rejection of claims 1 and 15 cited above incorporated herein, in addition Wang discloses the at least one processor is further configured to: receive the configuration from the base station for the event (Fig.10 step 1002 shows and discloses determine a beam pair link of a plurality of beam pair links as a reference BPL (=configuration for the event), wherein the determining the occurrence of the event is based on the configuration from the base station (para [0128] [Fig.10] in step 1004, the process flow 1000 includes the UE determining a decrease in a quality of the BPL (=occurrence of the event) when the beam drops below a quality threshold). 

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition Wang discloses the event comprises a change in a set of one or more beams, wherein the determining the occurrence comprises identifying the change in the set of the one or more beams (para [0084][Fig.10] 1004, the UE determine or detect whether the beam pair (=set of beams) quality has dropped below (=identifying the change in the beams) a threshold quality).

As of claims 5 and 20, rejection of claims 4 and 19  cited above incorporated herein, in addition Wang discloses the set of one or more beams includes a first number of beams having highest beam measurements among a larger number of beams measured by the UE (para [0097] discloses after measurement of the Tx/Rx beams (=a larger number of beams measured by the UE),  the UE reports to the TRP (=base station) which Tx beams (=1st number of beams) are good for communications (= having highest beam measurements).

As of claims 6 and 21, rejection of claims 4 and 19 cited above incorporated herein, in addition Wang discloses the uplink beam report comprises a beam quality metric for each beam reported in the uplink beam report (para [0117] the UE work with multiple beam operation and the uplink reporting content includes RSRP (=beam quality metric). 

As of claims 7 and 22, rejection of claims 6 and 21cited above incorporated herein, in addition Wang discloses the beam quality metric comprises at least one of an available power headroom or a measurement based on an uplink reference signal received power (RSRP) (para [0117] discloses RSRP (=beam quality metric). 
 
As of claim 8, rejection of claim 6 cited above incorporated herein, in addition Wang discloses receiving a beam quality metric configuration from the base station for the beam quality metric (para [0141] discloses a power head room (PHR) threshold (=beam quality metric configuration) is received from the base station via a higher layer signaling for the beam quality metric).

As of claims 9 and 24, rejection of claims 1 and 15 cited above incorporated herein, in addition Wang discloses the uplink beam report indicates whether each uplink beam in the uplink beam report suffers beam failure (para, [0183] a failure occurs a UE transmit (Tx) beam (=uplink beam suffers beam failure).

As of claim 11, rejection of claim 9 cited above incorporated herein, in addition Wang discloses receiving a beam failure configuration from the base station for determining the beam failure ([0124] power signal measure (e.g., an RSRP corresponds to a beam failure configuration).

As of claims 19, rejection of claim 18 cited above incorporated herein, in addition Wang discloses the event comprises a change in a set of one or more beams (para [0084] [Fig.10] 1004 discloses the UE determine or detect whether the beam pair (=set of beams) quality has dropped below (=a change in a set) a threshold quality).

As of claims 23, rejection of claim 21 cited above incorporated herein, in addition Wang discloses configuring the UE for the beam quality metric (para [0141] discloses configuring a power head room (PHR) threshold (=beam quality metric).

As of claims 26, rejection of claim 24 cited above incorporated herein, in addition Wang discloses configuring the UE with a metric for determining the beam failure ([0124] power signal measure (e.g., an RSRP corresponds to a metric for determining the beam failure).

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12-14, 25, 27-29 are rejected under AIA  35 U.S.C 103 as being unpatentable over Wang et al. (2020/0067590) in view of HU et al. (US 2020/0336195).  

As of claim 10 and 25, rejection of claims 9 and 24 cited above incorporated herein, in addition Wand does not explicitly discloses the bitmap but in the same field of endeavor HU teaches the uplink beam report includes a bitmap for each configured uplink beam of the UE (HU, para [0053] discloses the beam report include a bitmap that indicate the failed BPL (=configured uplink beam of UE).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the uplink beam report as taught by Wang with include a bitmap for each configured uplink beam as taught by HU in order for saving radio and power resources and reduce link interruptions as taught by HU in para [0008].

As of claim 12 and 27, rejection of claims 1 and 18 cited above incorporated herein, in addition Wand does not explicitly discloses the beam identifier but in the same field of endeavor HU teaches the uplink beam report identifies each beam using an uplink beam identifier (ID) (HU, para [0053] discloses the beam report explicitly indicate the failed BPL including the ID of the failed BPL).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the uplink beam report as taught by Wang with identifies each beam using an uplink beam identifier as taught by HU in order for reducing the computation for deducing the failed BPL as taught by HU in para [0011].

As of claim 13 and 28, rejection of claims 12 and 27 cited above incorporated herein, in addition Wand does not explicitly discloses but in the same field of endeavor HU teaches the uplink beam ID is based on at least one of a spatial relation information identifier, an uplink transmission configuration indication (TCI) state ID, or an uplink beam indication reference signal ID (HU, para [0053] discloses  the beam report  include the IDs of all of the failed BPLs such as  {TCI [01]} indicating the failure of  BPL 01; here HU reference is applied for second alternative). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the uplink beam report as taught by Wang with beam ID is based on TCI state ID as taught by HU in order for reducing the computation for deducing the failed BPL as taught by HU in para [0011].

As of claim 14 and 29, rejection of claims 1 and 18 cited above incorporated herein, in addition Wand does not explicitly discloses the beam identifier but in the same field of endeavor HU teaches the uplink beam report is transmitted in a physical uplink control channel (PUCCH), a medium access control-control element (MAC-CE), a scheduling request, or an uplink random access transmission (HU, [0049[ client device  transmits a beam report to the network device  using a non-contention-based channel, such as a physical random access channel (PRACH), a physical uplink control channel (PUCCH). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the uplink beam report as taught by Wang with report transmitted in a PUCCH as taught by HU in order for saving radio and power resources and reduce link interruptions as taught by HU in para [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471